Citation Nr: 1424495	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2012 and November 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The record does not reflect that the Veteran's low back disability is causally or etiologically related to service or was incurred within a year of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, October 2006, November 2006, and May 2007 letters fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was scheduled for VA examination to which he did not report in February 2012.  He has not indicated that there was good cause for missing the examination.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to not receiving notice of it, and the record contains notice of the examination that was sent to the Veteran's address of record.  See Kyhn v. Shinseki, 26 Vet. App. 371, 373-74 (2013).  Therefore, the Board does not find that there was good cause for the Veteran missing the February 2012 examination.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The service treatment records do not show any complaints, treatment or diagnoses related to the low back.  In August 1971 the Veteran was in an automobile accident and was treated for injuries related to the right leg and left clavicle.  The service treatment records do not indicate that there was any injury to the low back from the automobile accident.

The Veteran wrote in his September 2007 notice of disagreement that his low back disability was diagnosed at VA treatment in April 2005 and that it was due to the in-service accident.

Post-service VA treatment records show that in March 2005 the Veteran complained of having had low back pain for years and that acted up from time to time.  On examination range of motion was normal.  April 2005 x-rays showed early degenerative changes of the lumbar spine that were described by the radiologist as not being striking for his age.  January 2006 VA treatment records indicate that there were not back problems.  In January 2008 the Veteran complained of pain across the low back.  An August 2008 MRI of the lumbar spine showed a disc bulge and facet hypertrophy at L3-L4 with impingement of the left L3 nerve root, spondylolisthesis at L4-L5, and severe facet hypertrophy and synovial cyst at L5-S1 impinging on nerve roots.  At September 2008 VA treatment the Veteran complained of chronic low back pain.  On examination there was normal flexion without pain.  November 2008 VA primary care treatment records indicate that the Veteran needed pain medication for his back.  At April 2009 VA treatment the Veteran complained of mild back pain at all times.  November 2013 VA primary care treatment records indicate that the Veteran had pain across the lower lumbar region.  The post-service records do not contain any opinion on etiology of the low back disability.

While the Veteran has made statements to the effect that his low back disability is related to service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between the low back disability and the Veteran's active service, to include the in-service automobile accident.  Furthermore, the record does not show treatment or a diagnosis related to the low back for over 30 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran said at March 2005 VA treatment that he had had low back pain for "years," the Board does not find this to be credible given that the record contains VA treatment records from 2001 that do not show complaints of back pain until March 2005.

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a low back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


